Citation Nr: 0208054	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  97-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In January 2001, the Board remanded the veteran's claim to 
the RO in Baltimore, Maryland for additional development, to 
include a VA examination.  The requested development has been 
completed and the case is ready for final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Hypertension was not present within one year of the 
veteran's discharge from service, is not etiologically 
related to service, and was neither caused nor chronically 
worsened by the veteran's service-connected tropical sprue 
with mild absorption syndrome.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during such service 
may not be presumed, nor is it proximately due to or the 
result of service-connected tropical sprue with mild 
absorption syndrome.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3 .307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

The record reflects that the RO has addressed the veteran's 
claim for service connection for hypertension, to include as 
secondary to the service-connected tropical sprue with mild 
absorption syndrome on the merits in a December 2001 
supplemental statement of the case.  In addition, the Board 
remanded the veteran's claim in January 2001, in order to 
afford the veteran a VA examination in order to determine the 
exact etiology of his hypertension.  That examination was 
conducted by VA in July 2001.  In April 1998, the veteran 
testified before a local hearing officer at the RO in 
Baltimore, Maryland concerning his claim.  Overall, the 
record reflects that all records, to include Social Security 
Administration disability records have been associated with 
the claims files.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service incurrence or aggravation of 
hypertension during wartime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Factual Background

Service medical records are negative for any complaints, 
finding or diagnosis of hypertension.  A September 1973 
examination for separation report reflects that the veteran's 
blood pressure was 130/76.  His heart was noted to have been 
"normal."  

Numerous private, VA, and Social Security records dating from 
1974-2001, and a report of testimony from an April 1998 
hearing at the RO in Baltimore, Maryland are contained in the 
claims files.  The first post-service evidence of elevated 
blood pressure readings was in December 1994, when the 
veteran was seen at a VA outpatient clinic.  At that time, 
blood pressure readings of 148/100 and 140/98 were recorded.  
A May 1997 VA examination report reflects a diagnosis of 
hypertension.  Also on file are records from the SSA, which 
indicated that the veteran was found to be disabled by that 
agency based primarily on psychiatric disability.  The SSA 
records reflect that the veteran continued to seek treatment 
for his hypertension and that he was placed on medication. 

During an April 1998 hearing at the RO in Baltimore, 
Maryland, the veteran testified that he believed that his 
high blood pressure was related to his service-connected 
tropical sprue.  

A July 2001 VA intestine examination report reflects that the 
veteran indicated that his high blood pressure had its onset 
two years previously.  The veteran reported that he was on 
several medications for his high blood pressure.  After an 
examination of the veteran, an impression of hypertension 
which was under control with medication was entered.  The 
examiner concluded that there was no evidence that the 
service-connected sprue had caused or aggravated the 
appellant's hypertension.  

Analysis

The veteran contends that he has hypertension that is 
etiologically related to his service-connected tropical 
sprue.  However, service connection for hypertension is not 
warranted on either a direct or secondary basis.  In reaching 
this conclusion, the Board notes that service medical records 
are entirely negative for any complaints or clinical findings 
of hypertension and there is no post-service evidence of 
hypertension until the 1990's, decades after service 
discharge.  

Moreover, the claims files are devoid of any medical opinion 
which establishes an etiological relationship between the 
veteran's hypertension and the service-connected tropical 
sprue or that any such disorder was caused or chronically 
worsened by the veteran's tropical sprue.  In contrast, the 
veteran was afforded a VA examination in July 2001, pursuant 
to the Board's January 2001 remand, for the express purpose 
of determining if his hypertension was etiologically related 
to or had been aggravated by the service-connected tropical 
sprue.  After evaluating the veteran and his medical history, 
the examiner concluded that the veteran's hypertension was 
not caused or chronically worsened by the service-connected 
tropical sprue. 

Overall, the evidence clearly provides no basis for 
concluding that it is at least as likely as not that any 
hypertension was incurred in or aggravated by the veteran's 
period of service, was present within one year of the 
veteran's discharge from service, or was caused or 
chronically worsened by the veteran's service-connected 
tropical sprue.  The Board therefore finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 C.F.R. § 
3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection, to include on a secondary basis, for 
hypertension.


ORDER


Entitlement to service connection, to include on a secondary 
basis, for hypertension is denied.



		
	G.H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

